f

TDCJ Offender Details _ l ‘ Page 1 of 2

"Z‘E?¢C.'i Home o New Offender Search

   

   

TEXA.S. DEEARTME,NT O.E C.RlNl,lNAL JUS.T|C.E_

,0ffender lnformation Details

S|D Number: 04332469
TDCJ Number: 00918661
Name: W|LL|AI\/|S,DAR|AN C.
Race: B

Gender: l\ll

DOB: ` 1972-01-22
Maximum Sentence Date: ' 2028-12-04
Current Faci|ity: TELFORD
Projected Re|ease Date: 2028-12\-04
Paro|e E|igibi|ity Date: 2013-12-04
Offender Visitation E|igible: Y_l_i_§ `

/nformation provided is updated once daily dun`ng Weekdays and multiple times per day
on visitation days. Be`cause this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.
scheduled Re|ease Type: Wi|| be determined When release date is scheduled '

Sehedu|ed Re|ease Loeati°m Wi|| be determined When release date is scheduled

 

Parole Review information , 7

 

Offense History:

 

Offense Sentence Case Sentence (YY-MM-
Date Offense Date No. DD)

County -

 

 

 

http ://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?Sid=043 32469 8/26/2015